Title: From George Washington to Brigadier General John Glover, 17 July 1779
From: Washington, George
To: Glover, John


        
          Sir
          Stoney Point [N.Y.] July 17th 1779
        
        I have received your favour of the 15th. In my letter of yesterday to General Heath I directed him to send you orders, immediately to join him with your brigade, which I presume you have received. He will probably have informed you that General Wayne had surprised & taken the post where we now are with the Garrison cannon and stores, with but inconsiderable loss on our side. I am Sir Yr most Obed. huml. s.
        
          G.W.
        
      